NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

EVELYN MARTINEZ,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )        Case No. 2D17-1694
                                   )
FEDERAL NATIONAL MORTGAGE          )
ASSOCIATION; KEN STEPHENS;         )
AMBERLY OAKS TOWNHOMES OF          )
HILLSBOROUGH ASSOCIATION, INC.;    )
FLORIDA BANK F/K/A BANK OF ST.     )
PETERSBURG; MORTGAGE               )
ELECTRONIC REGISTRATION SYSTEMS )
INCORPORTATED, ACTING SOLEY AS )
NOMINEE FOR MORRISON FINANCIAL )
SERVICES OF FLORIDA, LLC; STATE OF )
FLORIDA DEPARTMENT OF REVENUE; )
CARLOTA H. MYERS; UNKNOWN          )
TENANT IN POSSESSION OF THE        )
SUBJECT PROPERTY,                  )
                                   )
           Appellees.              )
                                       )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A.
Nielsen, Judge.

Kimberly Mills Kuhn, Tarpon Springs,
for Appellant.

Robert R. Edwards of Choice Legal
Group, P.A., Ft. Lauderdale, for
Appellee Federal National Mortgage
Association/ Fannie Mae.

No appearance for remaining Appellees.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM and CRENSHAW, JJ., Concur.